Appellant, Jesse T. Stringfield, appeals the judgment of the Medina County Municipal Court finding him guilty of domestic violence. We affirm.
On approximately November 29, 1996, Amy Collins and her daughter, Brittany, were visiting Brittany's father, Stringfield. It is undisputed that Collins and Stringfield are the natural parents of Brittany. During this visit, Stringfield struck Collins on the face and head with his fist. He was found guilty of domestic violence for this incident. On appeal, he claims that the lower court erred because Collins was not a "family or household member," as required by the domestic violence statute.
R.C. 2919.25(A) provides, "No person shall knowingly cause or attempt to cause physical harm to a family or household member." R.C. 2919.25(E)(1)(b) defines "[f]amily or household member" as including "[t]he natural parent of any child of whom the offender is the other natural parent." As indicated, neither party disputes that Stringfield and Collins are the natural parents of Brittany. Therefore, the municipal court committed no error in convicting Stringfield of this offense. His sole assignment of error is not well taken.
Judgment affirmed.
BAIRD and REECE, JJ., concur. *Page 667